DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in responsive to the notice of panel decision
(Reopen prosecution) mailed out to applicants on 5/07/21.
3.	Claims 3 and 20 are amended.
4.	Claims 1-20 are pending

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al. (Pub No: US 2012/0289147 A1) in view of Samenta et al. (Pub No : US 2013/0159040 A1).

Regarding claim 1. Raleigh teaches a method comprising:
receiving, by a computing device, a request for a task associated with packaging and delivering a content asset (Raleigh [0164][0205] Fig 23 A preloading a content 
receiving, from each network device of the plurality of network devices (Raleigh [0187] receive bids plurality of storage elements from at least one of the one or more content providers interpreted as receiving, from each network device of the plurality of network devices ), a bid of a plurality of bids, wherein each bid of the plurality of bids represents a cost associated with each network device of the plurality of network devices accepting the task and a capability of each network device to package and deliver the content asset ( Raleigh [0205] [0217] [0295] Fig 23 A receive bids from one or more content providers, the cost parameter of the value metric includes information associated with assisting in the preloading and transport of the content, interpreted as capability of each network device to package and deliver the content asset);
determining, based on the plurality of bids, a winning bid (Raleigh [0736] algorithms for winning bid which determine highest nationwide bidder (for example, regardless of regional or local bidders interpreted as based on the plurality of bids, a winning bid ); and
sending, to a network device associated with the winning bid, an assignment to complete the task (Raleigh [0733] [0736] bidder screen provides selection of geographic areas to bid on and high bidder wins by a target amount which shown by portal in Fig 31 bidding on UI location (placement, discovery level, etc.) of service or  associated with the winning bid, an assignment to complete the task) .
Raleigh does not teach sending, based on a task history, to each network device of a plurality of network devices associated with the task history, information associated with the task.
However Sarmenta teaches sending, based on a task history (Sarmenta [0029] Fig 1, distribute the tasks based on history information interpreted as sending, based on a task history), to each network device of a plurality of network devices associated with the task history, information associated with the task (Sarmenta [0035] [0044] 
Fig 1, collection platform 103 with task database with multiple UE clients with capability to provide information collection and distribution interpreted as each network device of a plurality of network devices with packaging and delivering a content, distribute the tasks based on history information and content information interpreted as associated with the task history, information associated with the task) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh by incorporating the teachings of Sarmenta. 
Doing so the system distribute the user tasks based on the requirements and history information relating to participation of users. In this way, the system controls the creation and distribution of tasks to fit the needs of the system to enable effective and efficient collection of information.

Regarding claim 2. Raleigh and Sarmenta teach the method of claim 1, and Raleigh further teaches wherein sending the assignment to complete the task comprises sending, to the network device, the content asset(Raleigh [0164][0205] Fig 23 sending a request for content broker interpreted as sending, to the network device, the content asset).

Regarding claim 4. Raleigh and Sarmenta teach the method of claim 1, and Raleigh further teaches wherein at least one bid of the plurality of bids is based at least on a current workload of a respective network device of the plurality of network devices( Raleigh [0187] [0207] a plurality of user devices bids where the value metric may be a function of one or more of communication network parameters ( performance, cost ) interpreted as least one bid of the plurality of bids is based at least on a current workload of a respective network device of the plurality of network devices).

Regarding claim 5. Raleigh and Sarmenta teach the of method of claim 1, and Sarmenta further teaches wherein the task history comprises one or more of a successful processing of a previous content asset, a failed processing of the previous content asset, a successful delivery of the previous content asset, or a failed delivery of the previous content asset (Sarmenta [0033][0048] tasks based on the system requirements and history information relating to participation of users successfully completed tasks (e.g., validated answers), failed tasks interpreted as successful processing of a previous content asset, a failed processing of the previous content asset, a successful delivery of the previous content asset, or a failed delivery of the previous content asset). 

Doing so the system distribute the user tasks based on the requirements and history information relating to participation of users. In this way, the system controls the creation and distribution of tasks to fit the needs of the system to enable effective and efficient collection of information.

Regarding claim 6. Raleigh and Sarmenta teach the method of claim 1, and Raleigh further teaches wherein the information comprises a size of the content asset ( Raleigh [0002] size of content).

Regarding claim 7. Raleigh teaches a method comprising:
determining’s based on a cost and a capability to package and deliver the content asset the bid, wherein the cost is associated with an expected completion time of the task (Raleigh [0736] algorithms for winning bid which determine highest nationwide bidder (for example, regardless of regional or local bidders interpreted determining based on a cost and a capability to package and deliver the content asset the bid, wherein the cost is associated with an expected completion time of the task); sending the bid (Raleigh [0733] [0736] bidder screen provides selection of geographic areas to bid on and high bidder wins by a target amount which shown by portal in Fig 31 bidding on UI location (placement, discovery level, etc.) of service or application associated to service launch object comprises a bid table interpreted sending the bid);
receiving, based on the bid, an assignment to perform the task (Raleigh [0187] receive bids plurality of storage elements from at least one of the one or more content providers interpreted receiving, based on the bid, an assignment to perform the task ); and performing the task (Raleigh [0097] [0164] capability of device to preloading a content comprises delivering (or loading or downloading or uploading, etc.) of the content item interpreted as performing the task);.
a request for a bid associated with performing a task associated with packaging and delivering a content asset (Raleigh [0164][0205] Fig 23 A preloading a content comprises delivering (or loading or downloading or uploading, etc.) of the content item onto a storage element when consumer requesting for content interpreted as task associated with packaging and delivering a content asset);
Raleigh does not teach receiving, by a network device associated with a task history, based on the task history.
However Sarmenta teaches receiving, by a network device associated with a task history, based on the task history (Sarmenta [0035] [0044] Fig 1, collection platform 103 with task database with multiple UE clients with capability to provide information collection and distribution interpreted as each network device of a plurality of network devices with packaging and delivering a content, distribute the tasks based on history information and content information interpreted as associated with the task history, information associated with the task) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh by incorporating the teachings of Sarmenta. 


Regarding claim 8. Raleigh and Sarmenta teach the method of claim 7, and Raleigh further teaches wherein performing the task comprises at least packaging the content asset for transmission, the method further comprising sending, based on performing the task, resulting information (Raleigh [0733] [0736] bidder screen provides selection of geographic areas to bid on and high bidder wins by a target amount which shown by portal in Fig 31 bidding on UI location (placement, discovery level, etc.) of service or application associated to service launch object comprises a bid table interpreted as associated with the winning bid, an assignment to complete the task) .

Regarding claim 9. Raleigh and Sarmenta teach the method of claim 8, and Raleigh further teaches wherein sending the resulting information comprises sending, to a computing device a notification that the content asset has been packaged and delivered ( Raleigh [0262] notification for content delivery ).

Regarding claim 10. Raleigh and Sarmenta teach the method of claim 7, and Raleigh further teaches wherein receiving the assignment comprises receiving the content asset (Raleigh [0164][0205] Fig 23 A preloading a content comprises delivering (or 

Regarding claim 11. Raleigh and Sarmenta teach the method of claim 7, and Raleigh further teaches wherein the request comprises a size of the content asset( Raleigh [0002] size of content).

Regarding claim 12. Raleigh and Sarmenta teach the method of claim 7, and Raleigh further teaches wherein the bid is a lowest bid of a plurality of bids ( Raleigh [0187] the least bid interpreted as the bid is a lowest bid of a plurality of bids).

Regarding claim 13. Raleigh and Sarmenta teach the method of claim 7, and Raleigh further teaches wherein the bid is further based at least on a size of the content asset( Raleigh [0002] size of content)..

Regarding claim 14. Raleigh and Sarmenta teach the method of claim 7, and Sarmenta further teaches wherein the task history comprises one or more of a successful processing of a previous content asset, a failed processing of the previous content asset, a successful delivery of the previous content asset, or a failed delivery of the previous content asset (Sarmenta [0033][0048] tasks based on the system requirements and history information relating to participation of users successfully completed tasks (e.g., validated answers), failed tasks interpreted as successful processing of a previous content asset, a failed processing of the previous 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh by incorporating the teachings of Sarmenta. 
Doing so the system distribute the user tasks based on the requirements and history information relating to participation of users. In this way, the system controls the creation and distribution of tasks to fit the needs of the system to enable effective and efficient collection of information.

Regarding claim 15. Raleigh teaches a method comprising:
a request for a bid to perform a task associated with packaging and delivering a content asset, wherein the task comprises one or more parameters (Raleigh [0164][0205] Fig 23 A preloading a content comprises delivering (or loading or downloading or uploading, etc.) of the content item onto a storage element when consumer requesting for content interpreted as task associated with packaging and delivering a content asset);
 determining a current workload and a capability to package and deliver the content asset (Raleigh [0097] [0164] capability of device to preloading a content comprises delivering (or loading or downloading or uploading, etc.) of the content item interpreted as capability of each network device to package and deliver the content asset);
 determining, based on the capability and one or more of the current workload or the one or more parameters, the bid (Raleigh [0736] algorithms for winning bid which 
sending the bid;
receiving, based on the bid, an assignment to perform the task (Raleigh [0187] receive bids plurality of storage elements from at least one of the one or more content providers interpreted as receiving, based on the bid, an assignment to perform the task); performing the task; and
sending, based on performing the task, the content asset ( Raleigh [0733] [0736] bidder screen provides selection of geographic areas to bid on and high bidder wins by a target amount which shown by portal in Fig 31 bidding on UI location (placement, discovery level, etc.) of service or application associated to service launch object comprises a bid table interpreted as sending, based on performing the task, the content asset).
Raleigh does not teach receiving, by a network device associated with a task history, based on the task history.
However Sarmenta teaches receiving, by a network device associated with a task history, based on the task history (Sarmenta [0029 [0035] [0044] Fig 1, collection platform 103 with task database with multiple UE clients with capability to provide information collection and distribution interpreted as each network device of a plurality of network devices with packaging and delivering a content, distribute the tasks based on history information and content information interpreted as associated with the task history, information associated with the task) .

Doing so the system distribute the user tasks based on the requirements and history information relating to participation of users. In this way, the system controls the creation and distribution of tasks to fit the needs of the system to enable effective and efficient collection of information.

Regarding claim 16. Raleigh and Sarmenta teach the method of claim 15, and Raleigh further teaches wherein the one or more parameters comprise an encoding format (Raleigh [0093] [0412] encryption key interpreted as for encoding the format), wherein the task history comprises one or more of a successful processing of a previous content asset, a failed processing of the previous content asset, a successful delivery of the previous content asset, or a failed delivery of the previous content asset).

Regarding claim 17. Raleigh and Sarmenta teach the method of claim 15, and Raleigh further teaches wherein sending the content asset comprises sending the content asset to a content player(Raleigh [0164][0205] Fig 23 A preloading a content comprises delivering (or loading or downloading or uploading, etc.) a portion of the content item onto requesting for content interpreted as sending the content asset to a content player).

Regarding claim 18. Raleigh and Sarmenta teach the method of claim 15, and Sarmenta further teaches wherein the one or more parameters comprise a deadline to complete the task (Sarmenta [0043] [0050] task completed by time limit, the bid from client).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh by incorporating the teachings of Sarmenta. 
Doing so the system distribute the user tasks based on the requirements and history information relating to participation of users. In this way, the system controls the creation and distribution of tasks to fit the needs of the system to enable effective and efficient collection of information.

Regarding claim 19. Raleigh and Sarmenta teach the method of claim 18, and Sarmenta further teaches wherein determining the bid further comprises determining, based on a likelihood of completing the task by the deadline, the bid ( Sarmenta [0043] [0050] task completed by time limit, the bid from client).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh by incorporating the teachings of Sarmenta. 
Doing so the system distribute the user tasks based on the requirements and history information relating to participation of users. In this way, the system controls the creation and distribution of tasks to fit the needs of the system to enable effective and efficient collection of information.

Regarding claim 20. Raleigh and Sarmenta teach the method of claim 15, and Raleigh further teaches comprising: receiving another plurality of bids associated with performing the task (Raleigh [0187] receive bids plurality of storage elements from at ; and comparing determining that the bid to the another plurality of bids ( Raleigh [0187] [0207] a plurality of user devices bids where the value metric may be a function of one or more of communication network parameters ( performance, cost ) interpreted as comparing determining that the bid to the another plurality of bids).


Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al. (Pub No: US 2012/0289147 A1) in view of Samenta et al. (Pub No : US 2013/0159040 A1) in further view of Carver et al. (Pub No: US 2004/0010592 A1).

Regarding claim 3, Raleigh and Sarmenta teach the method of claim 1, and Raleigh and Sarmenta do not teach comprising determining, by at least one network device of the plurality of network devices, before calculating a respective bid of the plurality of bids and based on a threshold, that the at least one network device is capable of handling the task.
However Carver teaches determining, by at least one network device of the plurality of network devices, before calculating a respective bid of the plurality of bids and based on a threshold, that the at least one network device is capable of completing the task (Carver [0124][0197] [0308] determining by plurality of network devices as shown in Fig 1 and calculate bids based on threshold and device task 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh and Sarmenta by incorporating the teachings of Carver. Doing so allocation device processes the received bids to define an appropriate allocation of shared resource and instructs the control device to control access or use of the shared resource in accordance with the determined allocation. This will provides stability to the system.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.K/Examiner, Art Unit 2455 


/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455